Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 05/03/2022 ("05-03-22 OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 9 and then canceled claim 9, (ii) amended the independent claim 10 to include the limitations of the previously-indicated allowable claim 14 and then canceled claim 14, (iii) amended claim 20 and (iv) amended the title on 08/02/2022.
Currently, claims 1-8, 10-13, 15-18 and 20 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 05-03-22 OA.
Applicant's amendments to the independent claim 1 including the limitations of the previously-indicated allowable claim 9 and the amendments to the independent claim 10 including the limitations of the previously-indicated allowable claim 14 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 5 and 10 as being anticipated by Kanakamedala set forth starting on page 3 under line item number 2 of the 05-03-22 OA.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 08/04/2022, the examiner called the Attorney of Record, Frederick D. Kim (Reg. No. 38,513), for an examiner's amendment to amend claim 15 to depend from the independent claim 10 as claim 15 depended from a canceled claim 14. The Attorney of Record authorized the examiner's amendment (see below) on 08/04/2022 at 1:24 P.M. EST.


Claim 15 has been amended.
15. 	(Currently Amended)  The semiconductor memory device according to claim [[14]]10, wherein the control circuit includes a second transistor having a lower breakdown voltage than the first transistor.


Allowable Subject Matter
Claims 1-8, 10-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 9 as stated starting on page 8 under line item number 3 of the 05-03-22 OA. 
Claims 2-8 are allowed, because they depend from the allowed independent claim 1.

Independent claim 10 is allowed, because the independent claim 10 has been amended to include the limitations of the previously-indicated allowable claim 14 as stated starting on page 8 under line item number 3 of the 05-03-22 OA. 
Claims 11-13, 15-18 and 20 are allowed, because they depend from the allowed independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
04 August 2022